

115 HR 4399 IH: PSLF Technical Corrections Act
U.S. House of Representatives
2017-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4399IN THE HOUSE OF REPRESENTATIVESNovember 15, 2017Mr. Brendan F. Boyle of Pennsylvania (for himself, Mr. Costello of Pennsylvania, Mr. Sarbanes, and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo expand the monthly payments that may be eligible for public service loan forgiveness.
	
 1.Short titleThis Act may be cited as the PSLF Technical Corrections Act. 2.Amendment to the Higher Education Act of 1965Section 455(m) of the Higher Education Act of 1965 (20 U.S.C. 1087e(m)) is amended—
 (1)by redesignating paragraphs (2) through (4) as paragraphs (3) through (5), respectively; (2)in paragraph (1)—
 (A)in the matter preceding subparagraph (A), by striking paragraph (2) and inserting paragraph (3); and (B)in subparagraph (A)—
 (i)in clause (ii), by inserting or after the semicolon; (ii)by striking clause (iii); and
 (iii)by redesignating clause (iv) as clause (iii); (3)by inserting after paragraph (1) the following:
				
					(2)Comparable payments
 (A)In generalIn addition to canceling the balance of interest and principal due for a borrower described in paragraph (1), the Secretary shall also cancel the balance of interest and principal due, in accordance with paragraph (3), on any eligible Federal Direct Loan not in default for a borrower who—
 (i)is in a repayment plan based on income under subsection (e) or section 493C at the time that borrower applies for loan forgiveness under this subsection;
 (ii)has made 120— (I)qualifying monthly payments, as defined in subparagraph (B)(i), on the eligible Federal Direct Loan after October 1, 2007;
 (II)qualifying monthly payments, as defined in subparagraph (B)(ii), on the eligible Federal Direct Loan after October 1, 2007; or
 (III)total monthly payments that qualify for loan forgiveness under this subsection, which may include any combination of payments that otherwise qualify under paragraph (1), qualifying monthly payments described in subclause (I), or qualifying monthly payments described in subclause (II);
 (iii)is employed in a public service job at the time of such forgiveness; and (iv)has been employed in a public service job during the period in which the borrower makes each of the 120 payments described in clause (ii).
 (B)Qualifying monthly paymentIn this paragraph, the term qualifying monthly payment means— (i) (I)an initial monthly payment that was—
 (aa)made under any repayment plan that is not described in clause (i), (ii), or (iii) of paragraph (1)(A); and
 (bb)of an amount that is not less than— (AA)the monthly amount that the borrower is required to pay in the repayment plan based on income described in subparagraph (A)(i); or
 (BB)the monthly amount that the borrower would have been required to pay if the borrower had entered a repayment plan based on income under subsection (e) or section 493C at the time the borrower entered the repayment plan described in item (aa); and
 (II)every subsequent monthly payment that the borrower made after the initial payment described in subclause (I) and before the borrower entered the repayment plan based on income described in subparagraph (A)(i); or
 (ii)a monthly payment certified through the extended review process described in subparagraph (C). (C)Qualifying monthly payment through extended review (i)In generalA borrower who has not made 120 qualifying monthly payments, as defined in subparagraph (B)(i), may request that the Secretary complete an extended review of the borrower's repayment history.
 (ii)Extended reviewIf the Secretary receives a request for an extended review described in clause (i), the Secretary shall—
 (I)for each month of past payments made under a plan that is not described in clause (i), (ii), or (iii) of paragraph (1)(A) after October 1, 2007, determine the amount that the borrower would have been required to pay in that month (based on the borrower's income in that year or month) if the borrower had been on the repayment plan based on income described in subparagraph (A)(i) in that month; and
 (II)certify as a qualifying monthly payment, any month for which the payment the borrower actually made in that month was not less than the amount of the payment calculated under subclause (I) for that month.; and
 (4)in paragraph (3), as redesignated by paragraph (1), by inserting or paragraph (2), as the case may be after paragraph (1). 